Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une la Juez Asociada Señora Fiol Matta.
Al interpretar el significado y alcance del Art. 999 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2851, es me-ridianamente claro que para colacionar los bienes donados se ha de tomar su valor al momento de la donación y no su valor actual en el mercado. Así, pues, en un caso como el de autos, al hacer la colación correspondiente no se puede to-mar la suma de $833,000 —calculada por un evaluador profesional— como el valor actual en el mercado del bien donado. El propio Código y la doctrina coinciden, uniforme-mente, en que al colacionar el bien donado, es menester tomar su valor en el momento en que se hizo la donación, de modo que lo que el valor del bien en cuestión haya au-mentado durante el lapso de tiempo entre la donación y la muerte del causante, le beneficia al donatario.
Así, pues, como tantas veces ha sucedido en Puerto Rico, si una finca o un solar era de naturaleza agrícola al mo-mento de la donación, pero décadas más tarde esa finca o solar se ha convertido en una codiciada propiedad turís-tica, industrial o comercial, la correspondiente multiplica-ción de su valor como resultado del referido cambio en las circunstancias, le beneficia al donatario, tal como le bene-ficiarían las ganancias obtenidas de los frutos agrícolas, de haberse cultivado esa propiedad para tales fines durante el tiempo en cuestión. Sobre el referido aumento en valor, no puede existir controversia porque el derecho aplicable es claro.
Ahora bien, el Art. 999 del Código Civil, supra, sí pre-senta una cuestión —que se parece pero realmente es muy distinta a la mencionada en los dos párrafos anteriores— sobre la cual existe alguna división entre las voces más autorizadas del Derecho Civil. Esa cuestión es la de cómo *408se determina el valor de la propiedad donada al momento de la donación. Específicamente la cuestión es si se debe tomar en cuenta su valor nominal al momento de la dona-ción, o si, en cambio, se debe tomar en cuenta su valor real en ese momento. La cuestión surge, no por razón de que con el paso del tiempo haya ocurrido una transformación en la utilidad de la propiedad, que es lo que se señaló antes, sino porque con el pasar del tiempo la moneda se ha devaluado, de manera tal que su valor nominal no corres-ponde ya al valor real que tenía en aquel momento. Dicho de manera sencilla, el problema surge porque un dólar hoy no vale lo mismo que valía un dólar hace veinticinco años. Así, pues, para ilustrar concretamente el asunto, décadas atrás con un dólar se compraban varios galones de gaso-lina, mientras que ahora con un dólar sólo se compran unos pocos litros. Décadas atrás con un dólar se compra-ban cuatro docenas de huevos, mientras que ahora un dó-lar no da ni para una docena. Décadas atrás una finca que valía, digamos, $100,000 constituía una fortuna; hoy con $100,000 escasamente se puede comprar una residencia de bajo costo en una modesta urbanización.
La cuestión debatida en la doctrina sobre el asunto que aquí nos concierne es si al determinar el valor de la pro-piedad donada al momento de la donación, se toma en cuenta el costo que tenía en esa época a base de lo que representaba la moneda entonces (valor real) o si se va a tomar ese costo a base de lo que representa la moneda actualmente (valor nominal). Si el costo de la propiedad entonces fue de $100,000, la cuestión es si se colaciona la propiedad a base de lo que significaba $100,000 entonces (valor real) o si se hace a base de lo que significan $100,000 actualmente (valor nominal).
La opinión sobre el asunto referido prevaleciente entre la inmensa mayoría de la crítica erudita es que lo justo y propio es que se haga la colación a base del valor real del bien donado al momento de la donación. Eso quiere decir, *409en el ejemplo anterior, que se le asigne ahora en la colación al inmueble que costó $100,000 un precio que refleje real-mente lo que significaban $100,000 en la época en que se hizo la donación. Tal es la postura para casos como el de autos(1) de numerosos eminentes comentaristas del Dere-cho Civil como son Manresa, LaCruz Berdejo, Núñez Lagos, Vallet de Goytisolo, Puig Peña y Puig Brutau. Es, ade-más, la postura prevaleciente de la doctrina alemana, expuesta por Kipp y otros eminentes juristas de ese país, según lo relata Puig Peña en su libro Compendio de Dere-cho Civil Español, 3ra ed. rev., Madrid, Ed. Pirámide, 1976, Vol. VI, pág. 101. Es, así mismo, la posición que Gon-zález Tejera favorecería aquí en Puerto Rico (E. González Tejera, Derecho de Sucesiones, San Juan, Ed. Universidad de Puerto Rico, 2002, T. II, págs. 472-473).
La postura de tantos eminentes comentaristas del De-recho Civil referida anteriormente tiene una razón de ser clara e importante. Se trata de un mecanismo —la cola-ción— que existe en el ordenamiento jurídico precisamente para proteger la legítima de los herederos forzosos. En nuestro sistema legal, como en otros de enfoque civilista, si el causante no dispone lo contrario, prevalece el principio medular de que la donación que un causante hace en vida a sus herederos forzosos se realiza a cuenta de la cuota hereditaria de esos herederos. Se considera como un ade-lanto que el causante les hace. Para darle efectividad a ese principio fundamental, el ordenamiento civilista establece el mecanismo de la colación al momento de la partición. Todo este entramado de nuestro derecho sucesorio perdería su propósito esencial de proteger la legítima si el bien do-nado se colaciona a base de su valor nominal en aquellos casos como el de autos, en los cuales el valor de la moneda se ha deteriorado sustancialmente por el largo lapso de *410tiempo transcurrido entre la fecha de la donación y la fecha de la muerte del causante. Como bien lo indica González Tejera en su obra citada antes, si se mantiene el valor nominal de la donación al momento de la partición, eso “lle-varía a una endeble justicia distributiva de la legítima en nuestro medio porque ...el donatario ... muchas veces co-lacionaría una cifra ridiculamente baja en comparación con el valor total recibido”. (Enfasis suplido.) Quedaría se-riamente menoscabada la legítima de los herederos forzo-sos, a pesar del alto valor que tiene la normativa del propio Código Civil que procura evitar la preterición del heredero forzoso.
En el caso de autos, la mayoría del Tribunal no ofrece ningún raciocinio adecuado para apartarse de lo que pos-tulan la mayoría de los más eminentes civilistas sobre el asunto en cuestión. El equívoco señalamiento de que su postura la requiere el citado Art. 999 de nuestro Código Civil está contradicho precisamente por la controversia doctrinal a la que alude la mayoría del Tribunal en su opi-nión sobre el asunto. Esa controversia trata específica-mente sobre cómo se debe interpretar la norma que con-tiene el referido Art. 999. Por eso no se puede decir lógicamente que ese artículo ordena aquello que es preci-samente objeto de una histórica controversia sobre lo que dispone.
El resultado neto de la postura mayoritaria en el caso de autos es que, en palabras de González Tejera, se hace una “endeble justicia” a los herederos peticionarios, y una vez más se ofusca infundadamente nuestro ordenamiento jurídico sucesorio, a costa de los derechos de los herederos forzosos. Por todo esto, disiento.

(1) Es menester aclarar que algunos de estos comentaristas, como Vallet de Goytisolo y Puig Peña, tienen una posición distinta en otras circunstancias. Pero, en casos como el de autos, su parecer claramente coincide con el de los que apoyan el criterio del valor real del bien donado.